Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                       No. 04-19-00618-CV

                                     Santiago RAMIREZ Jr.,
                                            Appellant

                                                 v.

            Sonia Garza RODRIGUEZ, Victor M. Ramirez, and Javier Ramirez Jr.,
                         Co-Trustees of the Ramirez Mineral Trust,
                                         Appellees

                   From the 49th Judicial District Court, Zapata County, Texas
                                     Trial Court No. 10,520
                           Honorable José A. Lopez, Judge Presiding

        BEFORE JUSTICE ALVAREZ, JUSTICE RIOS, AND JUSTICE RODRIGUEZ

        In accordance with this court’s opinion of this date, the trial court’s denial of Appellant’s
motion to dismiss by operation of law is AFFIRMED. The cause is REMANDED to the trial court
to determine whether Appellees should be awarded court costs and reasonable attorney’s fees. It
is ORDERED that Appellees recover their costs of this appeal from Appellant.

       SIGNED February 19, 2020.


                                                  _____________________________
                                                  Patricia O. Alvarez, Justice